Citation Nr: 0833052	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken arm, right.

2.  Entitlement to service connection for migraine headaches, 
claimed as due to a head injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and KR, a friend


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1978.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims for service 
connection addressed in this appeal.  The veteran requested a 
hearing before the Board at the local RO.  The requested 
Travel Board hearing was conducted by the undersigned in 
March 2008. 

The claims of entitlement to service connection for PTSD and 
for migraine headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records are devoid of evidence that 
the veteran sustained a broken arm in 1977 or at any time 
during his service, and the record of evidence is 
inconsistent with or contradicts such an assertion.  

2.  The veteran's contention that he sustained a broken arm 
in service in August 1977 is not credible.

CONCLUSION OF LAW

The criteria for service connection for residuals of a broken 
arm, right upper extremity, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Following the veteran's May 2003 submission of the claim for 
service connection addressed in this decision, the RO issued 
a letter in June 2003 which advised the veteran of some 
facets of VA's duties to notify and assist him to develop the 
claim.  A November 2004 statement of the case (SOC) advised 
the veteran of all elements of notice required under the 
VCAA.  In March 2006, the RO issued a letter which addressed 
each element of notice required under Quartuccio, supra.  In 
May 2006, the RO sent a letter addressing notice required 
under Dingess.  Thereafter, the claim was readjudicated in 
May 2007.  

To the extent that notice to the veteran was defective either 
as to content or timing, the readjudication after complete 
notice cured such defect.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Moreover, the veteran's lengthy 
arguments on his own behalf demonstrate that, prior to the 
final readjudication of the claim addressed in this decision, 
the veteran was aware of each criterion for service 
connection.  The veteran's testimony before the Board also 
demonstrates that the veteran had personal knowledge of the 
criteria for service connection for a broken arm, regardless 
of the timing or content of notice to him.  

The Board further notes that notice regarding assignment of a 
disability evaluation or an effective date for a grant of 
service connection is moot in this case, since the claim of 
service connection has not been granted. 

Duty to assist

VA outpatient treatment records are associated with the 
claims file.  The veteran has submitted numerous statements.  
The veteran and a friend, KR, testified before the Board.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the since the 
service medical records do not indicate that the alleged 
fracture or fractures were incurred in service, and are not 
consistent with the veteran's contention that he sustained a 
fracture or fractures of the right upper extremity during 
service, a conclusion that remand for an examination or 
clinical opinion is necessary to decide the claim is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In particular, even if an 
examiner provided an opinion favorable to the veteran, that 
is, an opinion that the veteran sustained a fracture or 
fractures of the right arm in service, the Board would still 
have to determine the credibility of the evidence on which 
the opinion was based, since there is no evidence of such 
fracture in the service medical records.  Simply stated, 
McLendon is not applicable to this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Further referral of this case for an examination or 
obtainment of a medical opinion, where the in-service 
evidence is not in accord with the veteran's contention that 
he sustained the alleged injury in service, examination to 
determine whether the veteran sustained a fracture or 
fractures of the right arm in service would not raise the 
possibility of a different outcome.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  

The Board notes that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
veteran has also indicated that he has received private (non-
VA) medical treatment.  As further discussed below, even if 
post-service evidence demonstrates that the veteran 
manifested residuals of a fracture or fractures of the right 
arm at some time following serivce separation, service 
connection my not be presumed.  Therefore, further 
development of this claim to obtain post-service SSA or 
private treatment records would be futile, since the veteran 
dates the earliest post-service medical treatment by any 
provider to 1980, more than 18 months after his serivce 
discharge.  Thus, further action to obtain such records is 
not required.  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

1.  Claim for service connection, broken arm, right

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  A fracture of a bone is not defined 
by statute or regulation as a "chronic" disease for which 
service connection may be presumed, and no presumption 
applies in this case.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is ordinarily 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.

In a July 2003 statement, the veteran alleged that he 
sustained a broken right shoulder and right wrist in August 
1977.  He stated that the broken right arm caused severe 
pain, for which he required pain medications.  He stated that 
he had a long period of recovery from these fractures.  
However, the veteran's service medical records are devoid of 
any notation that the veteran sustained a fracture of the 
right shoulder or right upper extremity in August 1977 or at 
any time during service.  

The service medical records reflect that the veteran 
"satisfactorily passed" his food handlers examination in 
September 1977 and was physically qualified for food handling 
duty.  This September 1977 notation is a direct contradiction 
of the veteran's contention that he suffered a fracture of 
the right arm at either the shoulder or the wrist or both in 
August 1977.  The September 1977 entry regarding food 
handlers' duties does not include a notation that the veteran 
was being treated for or had previously been treated for a 
broken shoulder or right wrist.  The veteran's March 2005 
statement that he "lost" four months during service 
following an August 1977 right arm fracture is in direct 
conflict with the notation that the was physically qualified 
to be a food handler in September 1977.  The September 
notation does not reflect that there was any limitation on 
the veteran's ability to handle food, as would be expected if 
he had a cast, was using a sling, or had been recently 
diagnosed with or treated for a broken right arm.  

The veteran's service medical records disclose that he was 
treated for a "sore throat" in October 1977.  The October 
1977 treatment notes are inconsistent with the veteran's 
contention that he incurred a fracture of the right upper 
extremity in August 1977, as the October 1977 notes reflects 
no information about any medical disorder other than a sore 
throat.  The treatment notes do not reference a healing 
fracture of the right upper extremity, a recent fracture of 
the right upper extremity, or any discussion of an injury to 
the right upper extremity of any type.  The October 1977 
records include no notation regarding a cast on the right 
shoulder or right wrist, and there is no notation regarding 
pain medications for a right shoulder or right wrist 
complaint.  The lack of notation regarding a fracture or 
fractures of the right upper extremity requiring a cast in 
medical treatment notes two months after the alleged injury 
is such a significant omission as to contradict the veteran's 
assertion that he sustained a fracture or fractures of the 
right upper extremity, or an injury requiring a sling or 
cast, in August 1977.

The service medical records do not reflect that the veteran 
required any change in his physical profile in August 1977, 
or at any other time during his serivce as a result of a 
right arm injury or fracture.  A notation in the service 
medical records explaining the change in the physical 
capabilities of an individual who was not able to use the 
right upper extremity for several weeks or months would be 
expected.  Lack of any notation of a change in the veteran's 
physical profile related to a right arm injury contradicts 
the veteran's contention that such an injury occurred.  Cf. 
McLendon, 20 Vet. App. at 85.  

The report of a May 1978 separation examination is devoid of 
notation of any abnormality or the musculoskeletal system of 
any history of a fracture of the right upper extremity.  The 
indication on the May 1978 separation examination that the 
veteran's musculoskeletal system was normal, without any 
other notation, is unfavorable to the veteran's contention 
that he sustained an injury to the right arm, when considered 
in light of the absence of any reference to a right arm 
injury in the service medical records as a whole.  

The veteran contends that he underwent radiologic examination 
of the right arm during his service.  The service medical 
records include no report of any radiologic examination of 
the right arm.  The absence of radiology reports relating to 
the right arm is not evidence, when considered alone.  
However, when considered together with the lack of a physical 
profile related to a right arm injury, and a lack of any 
treatment reports about a right arm injury, and the absence 
of any notation regarding a right arm injury on the 
separation examination, the service medical evidence as a 
whole leads to a conclusion that the veteran's report that he 
sustained a serious injury to the right arm in service is 
simply not credible.  

The veteran reports that he needed pain medication for his 
right arm following the fracture.  The service medical 
records are devoid of any notation that the veteran sought 
medical treatment for a right arm injury or right arm pain.  
There is no notation that a narcotic pain reliever or a non-
narcotic pain reliever was prescribed for pain or for any 
complaint about the right arm in service.  Again, the absence 
of any such notations about pain medication, when considered 
alone, is not significant, but when considered in light of 
the service medical records as a whole, the lack of such a 
notation casts doubt on the veteran's credibility.  

The Board has considered whether the complete lack of 
radiology reports, physical profile reports, or reports of 
any right arm complaints raises doubt as to the completeness 
of the veteran's service medical records.  However, in this 
instance, notations dated in September 1977 and October 1977, 
shortly after the alleged injury, are of record.  Because 
those notations are so near the time identified by the 
veteran as the date of the alleged right arm injury, the 
presence of those notations without reference to a right arm 
injury demonstrates that the service medical records are 
complete, and are simply in conflict with the veteran's 
statements.  

In short, the veteran's service medical records are devoid of 
evidence that the veteran sustained a fracture or fractures 
of the right arm in August 1977.  Rather, the lack of any 
entry which is consistent with the veteran's assertion is so 
significant as to contradict the contention that the veteran 
sustained an injury to or fracture or fractures of the right 
arm requiring medical treatment in August 1977.  Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].

The veteran alleges that he received VA treatment beginning 
in 1980 for the residuals of a fracture or fractures of the 
right arm.  The veteran was discharged in 1978, so it is not 
necessary to obtain records of treatment of the right arm in 
1980 to determine if the veteran sustained a fracture of the 
right arm in service prior to his June 1978 service 
discharge.  Similarly, it is not necessary to obtain deck 
logs from the ship to which the veteran was assigned because 
the veteran testified, at his 2008 Travel Board hearing, that 
the right arm injury occurred while the crew was in Groton, 
Connecticut, and that he was treated at the base hospital 
rather than on board ship.  Therefore, it would be futile to 
attempt to obtain more evidence by seeking ship logs.  

Post-service clinical records clearly establish that the 
veteran has sustained injuries to his right arm.  Medical 
diagnoses have been assigned for right arm disorders.  A June 
2003 VA outpatient treatment note reflects that the veteran 
provided a history of having sustained a fracture of the 
right radius which required surgery in 2000.  The veteran 
also provided a history of carpal tunnel syndrome.  Another 
June 2003 treatment note reflects that the veteran provided a 
history of having been attacked at work in 1998, and reported 
that he sustained two broken wrists at that time.  Post-
service clinical records also reflect that the veteran 
reported a variety of other post-service injuries to his 
upper extremities.  This evidence is unfavorable to the 
veteran's claim for service connection for a right upper 
extremity disorder, since the intercurrent injuries explain 
why veteran's current diagnoses of right arm injury 
residuals.  

The veteran also submitted lay statements from a friend and 
from family members indicating that the veteran currently has 
arm pain and that the veteran related that the arm pain was 
realted to his serivce.  These statements reflect that the 
lay individuals spoke with the veteran about his complaints 
of right upper extremity pain.  However, none of the lay 
individuals has indicated personal observation that the 
veteran had a cast on his right arm during his service.  

For purposes of this claim, the Board assumes, without so 
conceding, that the veteran has a current disorder of the 
right upper extremity.  The veteran must still, however, 
establish a nexus between his military service and the 
current diagnosis of a right upper extremity disorder.  Id.  
The veteran has not provided evidence of a nexus between his 
service and any current disorder of the right arm.  The 
veteran's contentions regarding incurrence of a right arm 
injury with fracture in service are so contradictory to the 
contemporaneous service medical records that the Board finds 
that the veteran's statements that he sustained a fracture of 
the right arm in service in 1977 are not credible.

The statements and testimony of the veteran and his friends 
and family members are the only evidence favorable to the 
veteran's claim for service connection for a "broken right 
arm."  The veteran is competent to state that he had a cast 
on his right arm or that he broke his right wrist, since the 
fact that an injury requiring a cast is readily observable by 
a lay individual.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The fact that the veteran is competent to report that he had 
a cast on his wrist does not establish that the report is 
credible and believable.  Jandreau, supra.  Because the 
service medical records lack any notation to support the 
veteran's contention that he had a cast on his right arm 
during serivce, and contain notations which contradict the 
veteran's statement that he incurred an injury requiring a 
cast in August 1977, the veteran's statements and testimony 
about a right arm injury are not credible.  

In the absence of credible evidence that the veteran 
sustained the alleged injury in service, the preponderance of 
the evidence is against the claim.  The evidence is not in 
equipoise, because the service medical records do not provide 
any support for the veteran's claim.  The statements of the 
veteran and the lay statements and testimony on the veteran's 
behalf fail to provide any information which would support a 
finding that the veteran's statements are credible.  Because 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

ORDER

The claim for service connection for residuals of a right arm 
injury, claimed as a broken arm, is denied.

REMAND

In a July 2003 statement, the veteran stated he was injured 
in 1977 when a screwdriver fell on his head from a height of 
about 15' and caused a gash that bled.  The veteran also 
stated that he had a near-drowning experience while out at 
sea in 1978.  The veteran contends that both these incident 
occurred while the vessel on which he was stationed (a 
submarine, the USS SPADEFISH) was at sea.  It is the Board's 
opinion that the deck log or ship log or the equivalent for a 
submarine should be obtained to determine whether there is 
any record of either incident, since the veteran's 
description of the incidents suggests that some record of the 
incidents would have been noted.   

The Board notes that the RO made a finding of unavailability 
of Social Security Administration (SSA) records based on lack 
of response by SSA to VA's requests for records.  It is the 
Board's opinion that further attempts to obtain SSA records 
is required until SSA provides a written finding that they 
are unable to find such records despite an attempt to find 
the records.  

The Board also notes that the RO determined that VA Medical 
Center (VAMC) records identified by the veteran as available 
from 1980 to the present have not been obtained prior to 2003 
have been determined unavailable for review.  However, the 
claims file reflects that VA requested such records from the 
National Personnel Records Center, which is not a VA 
facility.  It is the Board's opinion that further attempts to 
obtain VA records is required until the facility at which the 
veteran alleges he sought treatment provides a written 
finding that they are unable to find such records despite an 
attempt to find the records.  

The veteran should again be afforded the opportunity to 
provide any detail(s) regarding personal assault which might 
assist VA to obtain corroboration of the incident.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Miami VAMC to again search for any 
medical records pertinent to the veteran for 
the identified period, 1980 to 1999.  If no 
clinical records for the veteran are located 
or no reply is received, ask the VAMC to 
search for any administrative records which 
might show whether the veteran was treated at 
the Miami VAMC during that period, to include 
handwritten or typed entries in manual 
databases.  

2.  Ask the veteran to identify the two-month 
period(s) during which he sustained a blow to 
the head or incurred any described stressor.  
Ask the service department to identify the 
type of daily or running logs, such as a ship 
log, captains' log, or deck log which were 
maintained on submarines like the USS 
SPADEFISH.  Request the identified type(s) of 
records from the appropriate agency.  

3.  A search for additional service medical 
records for the veteran should be conducted.  
Request that the National Personnel Records 
Center (NPRC) search for any records for the 
veteran, especially records which may be 
separately filed, such as judicial punishment, 
personnel, performance evaluations, or 
administrative records.  

4.  The veteran should be afforded the 
opportunity to submit or identify any records 
of non-VA treatment of migraine headaches or a 
psychiatric disorder.  The veteran should be 
afforded the opportunity to submit or identify 
any alternative types of evidence which might 
him to substantiate the claim on appeal, to 
include non-clinical records.  

5.  Review the file in detail.  If any 
evidence obtained during this Remand supports 
the veteran's contention that he incurred an 
injury to his head in service, afford him VA 
examination.  Ask the examiner to describe any 
objective findings of a head injury, such as a 
scar or loss of hair follicles at the site of 
injury.  The claims file should be reviewed by 
the examiner as part of the examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed, but 
should specifically include neurologic 
testing.  The examiner should determine 
whether a diagnosis of migraine headaches is 
appropriate.  The examiner should answer the 
following questions:  (i) If a diagnosis of 
migraine headaches is present, is it at least 
as likely as not (a probability of at least 50 
percent) or is it less than likely (less than 
50 percent probable) that a head injury 
alleged by the veteran in service caused the 
current migraine headaches?  (ii) Is it at 
least as likely as not (a probability of at 
least 50 percent) or is it less than likely 
(less than 50 percent probable) that the 
veteran has any current residual(s) of a head 
injury he alleges he sustained during service?  
The report of examination should include the 
complete rationale for all opinions expressed.

6.  Review the file in detail.  If any 
evidence obtained during this Remand supports 
the veteran's contention that he incurred an 
identified stressor in service, afford the 
veteran VA psychiatric examination.  The 
claims file should be reviewed by the examiner 
as part of the examination.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed, but should 
specifically include psychological testing 
that includes tests to determine whether the 
veteran in fact has PTSD.  A diagnosis of PTSD 
under DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why the 
diagnosis was not made.  The report of 
examination should include the complete 
rationale for all opinions expressed.

The veteran is hereby notified that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).

7.  After assuring that the development 
directed above is complete, the appealed 
claims should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


